Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 March 2022 has been entered.

Drawings
The drawings are objected to as failing to comply with C.F.R 1.84(h)(3) because the plane upon which a sectional view is taken should be indicated on the view from which the section is cut by a broken line.  The ends of the broken line should be designated by Arabic or Roman numerals corresponding to the view number of the sectional view, and should have arrows to indicate the direction of sight.  Hatching must be used to indicate section portions of an object, and must be made by regularly spaced oblique parallel lines spaced sufficiently apart to enable the lines to be distinguished without difficulty.  MPEP 608.02 V.  The hatching of at least figures 9 and 13 is incorrect as the ridge located at the meeting of the cap and second part is not hatched.
The drawings are objected to as failing to comply with 37 C.F.R. 1.84(q) because lead lines must originate in the immediate proximity of the reference character and extend to the feature. MPEP 608.02 V.  The lead lines of at least reference characters 126 of figure 13 do not extend to the feature.  The lead lines of 126 end in space and do not extend to the edge which touches the second ledge 56.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "124", “121”, and "123" have been used to designate the outer surface.  123 and 124 improperly indicate the outer surface in fig. 9.
The drawings are objected to because reference character 58 of figure 9 is not directed to the cap as disclosed.  
The drawings are objected to because reference character 62 of figure 9 is not directed to the side wall of the cap as disclosed.  62 is not directed to any part of the cap in figure 9.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "123" and "124" have both been used to designate bottom edge in figure 16.  123 improperly indicates the bottom edge.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 122A and 122B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 2 March 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Figure 9 has been amended to remove hatching from the end of the second section, Figure 10 has been amended to remove hatching from the end of the second section and replace it with shading which indicates that this structure now ends where the section is taken and is not present adjacent to the section in the opposite direction, Figure 13 has been amended to remove hatching from the end of the second section and to add hatching below the cap indicating that the cap rests on the second section.  None of these changes have support in the original specification, particularly a structure of the second section existing below the cap which would appear to be counter to the disclosed ability of removing the second section from the cap.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation of claim 1 of “a first edge configured to touch and compress against the first ledge when the second section is positioned on the first section” fails to comply with the written description requirement.  While the original disclosure provides that “a first edge of the second section touches a first ledge of the first section” and “second section 120 is positioned on first section 50 so that bottom edge 124 touches the first ledge 52” there is no mention of any compression of the first edge whatsoever.  Two surfaces touching or being positioned in contact with each other does not provide disclosure that one of those surfaces compresses upon contact.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-7, 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yarro (US 20090298383).
Claim 1:  Yarro discloses a beverage bottle (container) comprising a bottle body 20 (first section) having an outer surface, a neck 15 (stem), a first ledge with an inward angle (examiner notes that the broadest reasonable interpretation of an inward angle is any angle between 0 and 180 degrees from the vertical towards the center), and a cavity, a nose cone 21 (second section) configured to be positioned on the bottle body 20 (first section), the nose cone 21 (second section) having a hollow portion 18 (interior pocket) that has an inner surface, a first edge configured to touch and compress some amount against the first ledge when the nose cone 21 (second section) is positioned on the bottle body 20 (first section); and a cap that has an inner surface configured to be 

    PNG
    media_image1.png
    461
    302
    media_image1.png
    Greyscale

Claim 5:  Yarro discloses the cap being attached to the neck 15 (stem) (see fig. 2B and 2D).

Claim 7:  Yarro discloses the cap being positioned in the hollow portion 18 (interior pocket) (see fig. 2B).
Claim 12:  Yarro discloses the nose cone 21 (second section) of the beverage bottle (container) being made of PVC (plastic) (see P. 0055).
Claim 13:  Yarro discloses the bottle body 20 (first section) further comprising a second ledge and the nose cone 21 (second section) further comprising a second edge that is configured to touch the second ledge of the bottle body 20 (first section) when the nose cone 21 (second section) is positioned on the bottle body 20 (first section) (see annotated partial fig. 2B above).
Claim 15:  Yarro discloses the beverage bottle (container) comprising a base 27 (flat first end) (see fig. 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 10-12, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earls (US 4273247) further in view of Rhine (US 4632273).

Earls does not disclose the second section being configured to be positioned on the first section, a first edge configured to touch and compress against the first ledge when the second section is positioned on the first section, or the first ledge facilitating a seal with the first edge when the second section is positioned on the first section.
Rhine teaches a packaged container 60 having a foam plastic container 62 having a first ledge, lid 64, and a cup 66 configured to be positioned on the container 62, wherein the cup 66 has a first edge configured to touch and compress against the first ledge when the cup 66 is positioned on the container 62, and wherein the first ledge facilitates a seal with the first edge when the cup 66 is positioned on the container 62, and wherein the cup 66 fits over and engages inwardly tapered peripheral wall 88 of the container 62 (see annotated fig. 3 below and C. 3 L. 13-19 & C. 4 L. 55-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bottle closure-cup assembly 10 

    PNG
    media_image2.png
    462
    374
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    891
    399
    media_image3.png
    Greyscale


Earls does not explicitly disclose that the second section has a length that is between 25% - 50% of a length of the first section.
While the figures are not to scale, figure 1 appears to depict a cup 11 (second section) which has a length that falls within the claimed range of the length of the bottle 12 (first section), further it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the cup 11 (second section) have a length that is between 25% - 50% of a length of the bottle 12 (first section) in order to permit the cup 11 (second section) to hold a desired quantity of liquid and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.
Claim 4:  The combination discloses the bottle cap 21 having alternating axial ribs 24 (vertical ridges) and vertical grooves (see fig. 3).
Claim 5:  The combination discloses the bottle cap 21 being attached to the neck 18 (stem) (see fig. 2).
Claim 6:  The combination discloses the cup 11 (second section) being positioned on the bottle 12 (first section) (see fig. 2).
Claim 7:  The combination discloses the bottle cap 21 being positioned in the interior pocket (see fig. 2).

Claim 11:  The combination discloses the outer surface of the bottle cap 21 including axial ribs 24 (vertical ridges) and vertical grooves configured to mate with the alternating axial projections 29 (vertical ridges) and vertical grooves of the inner pocket (see fig. 3).
Claim 12:  The combination discloses the bottle closure-cup assembly 10  (container) being comprised of plastic (see C. 4 L. 1-4).
Claim 14:  The combination discloses the inner surface of the bottle cap 21 having internal receiving thread 22 (threaded) and the outer surface of the neck 18 (stem) having an outer thread 19 (threaded) and configured so that the bottle cap 21 (cap) can be threadingly received on the neck 18 (stem) (see fig. 2).
Claim 15:  The combination discloses the bottle closure-cup assembly 10 (container) comprising a flat first end (see fig. 1).

Response to Arguments
The drawing objections in paragraphs 5, 8, and 10 of office action dated 3 November 2021 are withdrawn in light of the amended disclosure filed 2 March 2022.
The specification objections in paragraphs 12-17 of office action dated 3 November 2021 are withdrawn in light of the amended disclosure filed 2 March 2022.
The claim objections in paragraph 18 of office action dated 3 November 2021 are withdrawn in light of the amended claims filed 2 March 2022.
The 35 U.S.C. § 112 rejections in paragraphs 22-30 of office action dated 3 November 2021 are withdrawn in light of the amended claims filed 2 March 2022.
Applicant's arguments filed 2 March 2022 have been fully considered but they are not persuasive.
Examiner notes that applicants response to the objections to the drawings and specification appear to be copied from previous remarks and do not properly correlate with the most outstanding objections.  Examiner refers applicants attention to the Final Rejection dated 3 November 2021 which responded to these remarks.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the second section being configured to be pulled and removed to expose the cap and also configured to be rotated to remove the cap with the cap retained in the second section, the second section creating two seals when positioned on the first section: one at the cap and one where the first ledge contacts the first edge) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s arguments that Yarro teach away, the Examiner responds that arguments that the alleged anticipatory prior art teaches away from the invention are not germane to a rejection under section 102.  MPEP 2131.05.
In response to applicant’s argument that in Yarro the nose cone 21 is not configured to remove a cap to open the bottle 20 and there is no teaching of the nose cone 21 being configured to retain a cap, the Examiner responds that the claimed 
In response to applicant’s argument that Yarro makes no mention of a seal between the bottom edge of nose cone 21 and body 19a, the Examiner replies that drawings may be relied upon for what they reasonably disclose and suggest to one of ordinary skill in the art.  MPEP 2125 I.  Here, as Fig. 2B of Yarro depicts the first ledge of the bottle body 20 (first section) contacting the first edge of the nose cone 21 (second section) one of ordinary skill in the art would readily understand that the contact between these two structures forms a seal, particularly as Yarro further discloses that nose cone 21 is made of a pliable material permitting the nose cone to be stretched over ridge 19a providing a securement for the nose cone 21.
In response to applicant’s argument that the possibility of a snap fit configuration in Yarro teaches away from rotating nose cone 21 to twist off a bottle cap, the Examiner replies that nothing the disclosure of Yarro criticizes, discredits, or otherwise discourages the solution as is required for a teaching away.  
In response to applicant’s argument that the “ledge” of Yarro’s body on which the bottom edge of nose cone 21 rests has no inward angle, the Examiner responds that 
In response to applicant’s argument that Yarro lacks a cap that has an outer surface configured to be received by an inner surface of the interior pocket of the second section, the Examiner replies that Yarro discloses that “the interior of a nose cone may be fashioned to fit over a capped bottle, using either a slip or a friction-fit” (see P. 0056).  Further, FIG. 2B clearly depicts the outer surface of the cap being received by the inner surface of the hollow portion 18 (interior pocket) of the nose cone 21 (second section).  
In response to applicant’s argument that Yarro lacks the cap being attached to the stem of claim 5, the Examiner replies that FIG. 2B and 2D clearly depict the cap attached to the neck 15 (stem) and P. 0056 further discloses that “the interior of a nose cone may be fashioned to fit over a capped bottle”.
In response to applicant’s argument that Yarro lacks the cap being positioned in the interior pocket, the Examiner responds that FIG. 2B clearly depicts the cap being positioned in the hollow portion 18 (interior pocket) and that P. 0056 further discloses that “the interior of a nose cone may be fashioned to fit over a capped bottle”.
In response to applicant’s argument that Earls does not teach the cup 11 being configured to retain the cap 21, the Examiner replies that Earls discloses that “cup 11 and cap 21 may be removed as a unit from bottle 12 as illustrated in FIG. 5.  In this configuration the entire assembly with cup 11 engaged to cap 21 may be rotatably removed by twisting in the counter-clockwise direction”.  This is acknowledged by applicant at the bottom of page 17.
In response to applicant’s argument that Earls teaches away from the cup being configured to retain the cap after removal, the Examiner responds that not only does Earl explicitly disclose this capability (see previous paragraph), nothing the disclosure of Earls criticizes, discredits, or otherwise discourages the solution as is required for a teaching away.  
Applicant’s argument that Earls makes no mention of a seal between the bottom edge of cup 11 and shoulder portion 14 or neck portion 17 is a piecemeal argument.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that the combination of Earls and Rhine lack a cap having an outer surface configured to be received by an inner surface of the interior pocket of the second section, the Examiner refers to figures 2 and 3 which clearly depict a bottle cap 21 having an axially ribbed outer surface 23 configured to be received by the inner surface of the interior pocket of the cup 11 (second section).
In response to applicant’s argument that combination of Earls and Rhine lack the second section being configured to be rotated about the first section to remove and retain the cap, or pulled and removed to expose the cap, the Examiner initially responds that this limitation is met when the prior art discloses one of the alternative options.  Even so, Earls discloses the cup 11 (second section) being configured to be rotated about the bottle 12 (first section) to remove and retain the bottle cap 21 and additionally 
In response to applicant’s argument that the combination of Earls and Rhine lack the outer surface of the cap having alternating vertical ridges and vertical grooves of claim 4, the inner surface of the interior pocket being annular and including alternating vertical ridges and vertical grooves of claim 10, and the outer surface of the cap having including vertical ridges and vertical grooves configured to mate with the alternating vertical ridges and vertical grooves of the interior pocket of claim 11, the Examiner replies that these features are clearly visible in figures 2 and 3.  See the axial ribs 24 (vertical ridges) and vertical grooves on the outer surface of the bottle cap 21 which mate with the alternating axial projections 29 (vertical ridges) and vertical grooves of the inner pocket.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736